Per Curiam.

Respondent was admitted in this Department on June 29, 1964. Criticism of the respondent by a Supreme Court Justice led to the filing of a complaint against the respondent by a Special Assistant Attorney-General of the office of the Special Prosecutor, with petitioner’s Committee on Grievances. The nature of the complaint pertains to alleged misrepresentations made by the respondent to the court on behalf of a client.
The record discloses that on May 17, 1974 respondent filed an affirmation in support of a motion for a default judgment, stating that the defendant had failed to appear or answer when, in fact, the defendant had appeared and answered, although not timely, and the court had granted a motion compelling respondent to accept the answer.
Numerous efforts of the committee to obtain a response to the complaint were frustrated by respondent’s delays, evasions and refusals. The record reveals no adequate excuse for respondent’s disregard of the committee’s endeavor to investigate the complaint against him. Indeed, respondent did not interpose a defense to the charge of failure to co-operate with the committee before the Referee nor did he tender any explanation in connection with the underlying substantive charge other than his concurrence with the introduction of the entire litigation file in evidence.
The report of the Referee is confirmed and respondent is censured for his misconduct. (See Matter of Hubscher, 25 AD2d 113.)
Markewich, J. P., Murphy, Lupiano, Capozzoli and Nunez, JJ., concur.
Respondent censured.